DETAILED ACTION
Claims 1-2, 4-12, 14-22, 24-31 and 33 are pending.  Claim 32 has been canceled.  Claims 1, 11, 21 and 33 have been amended.  Claims 1-2, 4-12, 14-22, 24-31 and 33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the amendments to claim 1 remove an “and” from the second generating limitation that should not have been removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 19-22 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al., Patent Application Publication No. 2017/0160813 (hereinafter Divakaran) in view of Smith, Patent Application Publication No. 2013/0110537 (hereinafter Smith), Coene et al., Patent Application Publication No. 2012/0215663 (hereinafter Coene) and Gruber et al., Patent Application Publication No. 2017/0263248 (hereinafter Gruber).

Regarding claim 1, Divakaran teaches:
generating a first domain-specific language (DSL) request based on a first natural language (NL) request and a first DSL associated with a first data storage system (Divakaran Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Paragraph [0056], system, using perhaps a natural language recognition system, is able to understand what the person wants (request), Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks);
causing at least a portion of the first DSL request to be applied to the first data storage system to generate a first search result (Divakaran Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks);
Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies);
Divakaran does not expressly disclose:
transmitting a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics.
However, Smith teaches:
transmitting a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics (Smith Paragraph [0071], each dashboard is generated, Fig. 5, shows the generated dashboard along with graphics, Fig. 9, shows sending information and the viewing system).
The claimed invention and Smith are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Smith to have combined Divakaran and Smith.
The motivation to combine Divakaran and Smith is to improve the user interface by displaying specific graphics to the user.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the graphics of Smith in order to obtain the predictable result of improving the user interface.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Smith.
Divakaran does not expressly disclose:
selecting a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics, and
generating one or more dashboard files based on the dashboard template, the first search result, and the graphical presentation type; and
However, Coene teaches:
selecting a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics (Coene Paragraph [0010], card selection application can be configured in association with a customer device in order to present the customer with a standard network request for accessing the templates, template and stores a digital image fingerprint of the template, Paragraph [0011], template can be displayed at a dashboard (shows dashboard template), Paragraph [0029], graphic designers 202-208 can be such as, for example, architects, graphic artists, designers, programmers, quality assurance engineers, or others with domain experience applicable to the templates (Divakaran teaches the search result and DSL, Coene teaches the template is selected based on graphics as shown in the figures and associated with the specific domain of the user)), and
generating one or more dashboard files based on the dashboard template, the first search result, and the graphical presentation type (Coene Paragraph [0035], edit the front, back and input fields of the template, Paragraph [0026], graphical user interface can serve to display results (Divakaran teaches the search result and DSL)); and
The claimed invention and Coene are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Coene to have combined Divakaran and Coene.
The motivation to combine Divakaran and Coene is to improve templates by allowing for template editing.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the template editing of Coene in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Coene.
Divakaran does not expressly disclose:
identifying, based on a selection criterion, a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms;
deriving a first user intent from the first NL request based on the first interpretation;
the first user intent derived from the first NL request;
However, Gruber teaches:
identifying, based on a selection criterion (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent), a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0297], device 104 can use natural-language processing or other types of algorithms to determine how to modify the text in a manner that is grammatically correct);
deriving a first user intent from the first NL request based on the first interpretation (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0048], determine the user’s intent based on natural language input);
the first user intent derived from the first NL request (Gruber Paragraph [0048], determine the user’s intent based on natural language input);
The claimed invention and Gruber are from the analogous art of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Gruber to have combined Divakaran and Gruber.  One of ordinary skill in the art would recognize that having natural language algorithms would allow for a better determination of user intent.

Regarding claim 2, Divakaran in view of Smith, Coene and Gruber further teaches:
The computer-implemented method of claim 1, wherein generating the first DSL request comprises performing one or more intent inference operations on the NL request to generate a user intent (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies), wherein the first DSL request is generated based on the user intent and the first DSL (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies).

Regarding claim 9, Divakaran in view of Smith, Coene and Gruber further teaches:
The computer-implemented method of claim 1, wherein the first NL request comprises an audible search query (Divakaran Paragraph [0321], the persons asks “Can you find me a Chinese restaurant in Menlo Park?” Using automatic speech recognition and natural language understanding.).

Regarding claim 10, Divakaran in view of Smith, Coene and Gruber further teaches:
The computer-implemented method of claim 1, further comprising: generating a second DSL request based on a second NL request and a second DSL associated with a second data storage system (Divakaran Fig. 24, shows generating requests based on natural language requests, Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks); and
causing at least a portion of the second DSL request to be applied to the second data storage system to generate a second search result (Divakaran Fig. 24, shows generating requests based on natural language requests along with the generated search results, Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks).

Regarding claim 11, Divakaran teaches:
A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of (Divakaran Paragraph [0094], backend systems 452 can include, for example, computing resources, such as processors, Paragraph [0343], computer-readable data storage medium comprising program code including instructions):
generating a first domain-specific language (DSL) request based on a first natural language (NL) request and a first DSL associated with a first data storage system (Divakaran Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Paragraph [0056], system, using perhaps a natural language recognition system, is able to understand what the person wants (request), Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks);
causing at least a portion of the first DSL request to be applied to the first data storage system to generate a first search result (Divakaran Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks);
generating one or more graphics based on the first search result and the first user intent derived from the first NL request (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies);
Divakaran does not expressly disclose:
transmitting a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics.
However, Smith teaches:
transmitting a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics (Smith Paragraph [0071], each dashboard is generated, Fig. 5, shows the generated dashboard along with graphics, Fig. 9, shows sending information and the viewing system).
The claimed invention and Smith are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Smith to have combined Divakaran and Smith.
The motivation to combine Divakaran and Smith is to improve the user interface by displaying specific graphics to the user.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the graphics of Smith in order to obtain the predictable result of improving the user interface.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Smith.
Divakaran does not expressly disclose:
selecting a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics, and
generating one or more dashboard files based on the dashboard template, the first search result, and the graphical presentation type; and
However, Coene teaches:
selecting a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics (Coene Paragraph [0010], card selection application can be configured in association with a customer device in order to present the customer with a standard network request for accessing the templates, template and stores a digital image fingerprint of the template, Paragraph [0011], template can be displayed at a dashboard (shows dashboard template), Paragraph [0029], graphic designers 202-208 can be such as, for example, architects, graphic artists, designers, programmers, quality assurance engineers, or others with domain experience applicable to the templates (Divakaran teaches the search result and DSL, Coene teaches the template is selected based on graphics as shown in the figures and associated with the specific domain of the user)), and
generating one or more dashboard files based on the dashboard template, the first search result, and the graphical presentation type (Coene Paragraph [0035], edit the front, back and input fields of the template, Paragraph [0026], graphical user interface can serve to display results (Divakaran teaches the search result and DSL)); and
The claimed invention and Coene are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Coene to have combined Divakaran and Coene.
The motivation to combine Divakaran and Coene is to improve templates by allowing for template editing.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the template editing of Coene in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Coene.
Divakaran does not expressly disclose:
identifying, based on a selection criterion, a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms;
deriving a first user intent from the first NL request based on the first interpretation;
the first user intent derived from the first NL request;
However, Gruber teaches:
identifying, based on a selection criterion (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent), a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0297], device 104 can use natural-language processing or other types of algorithms to determine how to modify the text in a manner that is grammatically correct);
deriving a first user intent from the first NL request based on the first interpretation (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0048], determine the user’s intent based on natural language input);
the first user intent derived from the first NL request (Gruber Paragraph [0048], determine the user’s intent based on natural language input);
The claimed invention and Gruber are from the analogous art of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Gruber to have combined Divakaran and Gruber.  One of ordinary skill in the art would recognize that having natural language algorithms would allow for a better determination of user intent.

Regarding claim 12, Divakaran in view of Smith, Coene and Gruber further teaches:
The non-transitory computer-readable storage medium of claim 11, wherein generating the first DSL request comprises performing one or more intent inference operations on the NL request to generate a user intent (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies), wherein the first DSL request is generated based on the user intent and the first DSL (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies).

Regarding claim 19, Divakaran in view of Smith, Coene and Gruber further teaches:
The non-transitory computer-readable storage medium of claim 11, wherein the first NL request comprises an audible search query (Divakaran Paragraph [0321], the persons asks “Can you find me a Chinese restaurant in Menlo Park?” Using automatic speech recognition and natural language understanding.).

Regarding claim 20, Divakaran in view of Smith, Coene and Gruber further teaches:
The non-transitory computer-readable storage medium of claim 11, the steps further comprising: generating a second DSL request based on a second NL request and a second DSL associated with a second data storage system (Divakaran Fig. 24, shows generating requests based on natural language requests, Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks); and
causing at least a portion of the second DSL request to be applied to the second data storage system to generate a second search result (Divakaran Fig. 24, shows generating requests based on natural language requests along with the generated search results, Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks).

Regarding claim 21, Divakaran teaches:
a memory that includes instructions (Divakaran Paragraph [0343], computer-readable data storage medium comprising program code including instructions); and
a processor that is coupled to the memory and, when executing the instructions, is configured to (Divakaran Paragraph [0094], backend systems 452 can include, for example, computing resources, such as processors, Paragraph [0343], computer-readable data storage medium comprising program code including instructions):
generate a first domain-specific language (DSL) request based on a first natural language (NL) request and a first DSL associated with a first data storage system (Divakaran Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Paragraph [0056], system, using perhaps a natural language recognition system, is able to understand what the person wants (request), Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks),
cause at least a portion of the first DSL request to be applied to the first data storage system to generate a first search result (Divakaran Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks);
generate one or more graphics based on the first search result and the first user intent derived from the first NL request (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies),
Divakaran does not expressly disclose:
transmit a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics.
However, Smith teaches:
transmit a dashboard command and the one or more dashboard files to the first data storage system to generate a dashboard that includes the one or more graphics (Smith Paragraph [0071], each dashboard is generated, Fig. 5, shows the generated dashboard along with graphics, Fig. 9, shows sending information and the viewing system).
The claimed invention and Smith are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Smith to have combined Divakaran and Smith.
The motivation to combine Divakaran and Smith is to improve the user interface by displaying specific graphics to the user.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the graphics of Smith in order to obtain the predictable result of improving the user interface.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Smith.
Divakaran does not expressly disclose:
select a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics, and 
generate one or more dashboard files based on the dashboard template, the first search result and the graphical presentation type, and
However, Coene teaches:
select a dashboard template from a plurality of dashboard templates based on the first DSL, a graphical presentation type associated with the one or more graphics (Coene Paragraph [0010], card selection application can be configured in association with a customer device in order to present the customer with a standard network request for accessing the templates, template and stores a digital image fingerprint of the template, Paragraph [0011], template can be displayed at a dashboard (shows dashboard template), Paragraph [0029], graphic designers 202-208 can be such as, for example, architects, graphic artists, designers, programmers, quality assurance engineers, or others with domain experience applicable to the templates (Divakaran teaches the search result and DSL, Coene teaches the template is selected based on graphics as shown in the figures and associated with the specific domain of the user)), and 
generate one or more dashboard files based on the dashboard template, the first search result and the graphical presentation type (Coene Paragraph [0035], edit the front, back and input fields of the template, Paragraph [0026], graphical user interface can serve to display results (Divakaran teaches the search result and DSL)), and
The claimed invention and Coene are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Coene to have combined Divakaran and Coene.
The motivation to combine Divakaran and Coene is to improve templates by allowing for template editing.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the template editing of Coene in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Coene.
Divakaran does not expressly disclose:
identify, based on a selection criterion, a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms,
derive a first user intent from the first NL request based on the first interpretation,
the first user intent derived from the first NL request,
However, Gruber teaches:
identify, based on a selection criterion (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent), a first interpretation included in a plurality of interpretations of the first NL request generated by a plurality of interpretation algorithms (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0297], device 104 can use natural-language processing or other types of algorithms to determine how to modify the text in a manner that is grammatically correct),
derive a first user intent from the first NL request based on the first interpretation (Gruber Paragraph [0045], interprets natural language input in spoken and/or textual form to infer user intent, Paragraph [0048], determine the user’s intent based on natural language input),
the first user intent derived from the first NL request (Gruber Paragraph [0048], determine the user’s intent based on natural language input),
The claimed invention and Gruber are from the analogous art of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Gruber to have combined Divakaran and Gruber.  One of ordinary skill in the art would recognize that having natural language algorithms would allow for a better determination of user intent.

Regarding claim 22, Divakaran in view of Smith, Coene and Gruber further teaches:
The computing device of claim 21, wherein generating the first DSL request comprises performing one or more intent inference operations on the NL request to generate a user intent (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies), wherein the first DSL request is generated based on the user intent and the first DSL (Divakaran Paragraph [0296], reasoner module monitors the current state and flow of the dialog and applies automated reasoning techniques to determine how to respond to the user’s input, Paragraph [0319], virtual personal assistant may make use of automatic speech recognition, natural language understanding, domain-specific and general ontologies).

Regarding claim 29, Divakaran in view of Smith, Coene and Gruber further teaches:
The computing device of claim 21, wherein the first NL request comprises an audible search query (Divakaran Paragraph [0321], the persons asks “Can you find me a Chinese restaurant in Menlo Park?” Using automatic speech recognition and natural language understanding.).

Regarding claim 30, Divakaran in view of Smith, Coene and Gruber further teaches:
The computing device of claim 21, wherein the processor is further configured to: generate a second DSL request based on a second NL request and a second DSL associated with a second data storage system (Divakaran Fig. 24, shows generating requests based on natural language requests, Paragraph [0137], domain adapted reusable components, natural language understanding system may apply a rule-based parser and/or a statistical parser, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks); and
cause at least a portion of the second DSL request to be applied to the second data storage system to generate a second search result (Divakaran Fig. 24, shows generating requests based on natural language requests along with the generated search results, Paragraph [0008], searching for information and providing a result of the search, Fig. 4, shows the domain-specific application associated with backend systems, Paragraph [0094], backend systems 452 can include storage disks).

Regarding claim 31, Divakaran in view of Smith, Coene and Gruber further teaches:
The computer-implemented method of claim 1, wherein the graphical presentation type comprises one or more types of visual result presentations associated with the first search result (Smith Paragraph [0117], medical imaging center selection dashboard includes a vendor search results interface, Fig. 17, shows the search results along with the dashboard and graphics).

Claims 4, 8, 14, 18, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Smith, Coene, Gruber and Kienzle et al., Patent Application Publication No. 2013/0132861 (hereinafter Kienzle).

Regarding claim 4, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file, or a Cascading Style Sheet file.
However, Kienzle teaches:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file (Kienzle Paragraph [0364], dashboard may be developed and programmed using JavaScript), or a Cascading Style Sheet file.
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Regarding claim 8, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first DSL comprises a pipelined search language.
However, Kienzle teaches:
wherein the first DSL comprises a pipelined search language (Kienzle Paragraph [0332], FROM clause in a query can be overridden to be a pipelined function).
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Regarding claim 14, Divakaran in view of Smith, Coene and Gruber teaches parent claim 11.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file, or a Cascading Style Sheet file.
However, Kienzle teaches:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file (Kienzle Paragraph [0364], dashboard may be developed and programmed using JavaScript), or a Cascading Style Sheet file.
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Regarding claim 18, Divakaran in view of Smith, Coene and Gruber teaches parent claim 11.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first DSL comprises a pipelined search language.
However, Kienzle teaches:
wherein the first DSL comprises a pipelined search language (Kienzle Paragraph [0332], FROM clause in a query can be overridden to be a pipelined function).
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Regarding claim 24, Divakaran in view of Smith, Coene and Gruber teaches parent claim 21.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file, or a Cascading Style Sheet file.
However, Kienzle teaches:
wherein the one or more dashboard files include at least one of a Simple Extensible Markup Language file, a JavaScript file (Kienzle Paragraph [0364], dashboard may be developed and programmed using JavaScript), or a Cascading Style Sheet file.
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Regarding claim 28, Divakaran in view of Smith, Coene and Gruber teaches parent claim 21.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first DSL comprises a pipelined search language.
However, Kienzle teaches:
wherein the first DSL comprises a pipelined search language (Kienzle Paragraph [0332], FROM clause in a query can be overridden to be a pipelined function).
The claimed invention and Kienzle are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Kienzle to have combined Divakaran and Kienzle.
The motivation to combine Divakaran and Kienzle is to improve search performance by using a pipelined function.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pipelined function of Kienzle in order to obtain the predictable result of improving search performance.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Kienzle.

Claims 5, 6, 15, 16, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Smith, Coene, Gruber and Yan, Patent Application Publication No. 2011/0314403 (hereinafter Yan).

Regarding claim 5, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language.
However, Yan teaches:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language (Yan Paragraph [0027], Dashboard 305 may be referenced for retrieval by an identifier such as a uniform resource locator).
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Regarding claim 6, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more graphics comprise a bar chart, a pie chart, or a time chart.
However, Yan teaches:
wherein the one or more graphics comprise a bar chart, a pie chart (Yan Paragraph [0028], visualization component 315 presents a pie chart), or a time chart.
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Regarding claim 15, Divakaran in view of Smith, Coene and Gruber teaches parent claim 11.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language.
However, Yan teaches:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language (Yan Paragraph [0027], Dashboard 305 may be referenced for retrieval by an identifier such as a uniform resource locator).
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Regarding claim 16, Divakaran in view of Smith, Coene and Gruber teaches parent claim 11.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more graphics comprise a bar chart, a pie chart, or a time chart.
However, Yan teaches:
wherein the one or more graphics comprise a bar chart, a pie chart (Yan Paragraph [0028], visualization component 315 presents a pie chart), or a time chart.
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Regarding claim 25, Divakaran in view of Smith, Coene and Gruber teaches parent claim 21.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language.
However, Yan teaches:
wherein the dashboard command is expressed in a client for Uniform Resource Locators (cURL) language (Yan Paragraph [0027], Dashboard 305 may be referenced for retrieval by an identifier such as a uniform resource locator).
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Regarding claim 26, Divakaran in view of Smith, Coene and Gruber teaches parent claim 21.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the one or more graphics comprise a bar chart, a pie chart, or a time chart.
However, Yan teaches:
wherein the one or more graphics comprise a bar chart, a pie chart (Yan Paragraph [0028], visualization component 315 presents a pie chart), or a time chart.
The claimed invention and Yan are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Yan to have combined Divakaran and Yan.
The motivation to combine Divakaran and Yan is to improve displayed information by using pie charts.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the pie charts of Yan in order to obtain the predictable result of improving displayed information.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Yan.

Claims 7, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Smith, Coene, Gruber and Woo, Patent Application Publication No. 2016/0034490 (hereinafter Woo).

Regarding claim 7, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data.
However, Woo teaches:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data (Woo Paragraph [0023], certain point in time and comprises a portion of raw machine data (i.e., machine-generated data). The system may be configured to perform real -time indexing of the source data and to execute real-time).
The claimed invention and Woo are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Woo to have combined Divakaran and Woo.
The motivation to combine Divakaran and Woo is to improve data storage by using raw machine data.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the raw machine data of Woo in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Woo.

Regarding claim 17, Divakaran in view of Smith, Coene and Gruber teaches parent claim 11.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data.
However, Woo teaches:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data (Woo Paragraph [0023], certain point in time and comprises a portion of raw machine data (i.e., machine-generated data). The system may be configured to perform real -time indexing of the source data and to execute real-time).
The claimed invention and Woo are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Woo to have combined Divakaran and Woo.
The motivation to combine Divakaran and Woo is to improve data storage by using raw machine data.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the raw machine data of Woo in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Woo.

Regarding claim 27, Divakaran in view of Smith, Coene and Gruber teaches parent claim 21.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data.
However, Woo teaches:
wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data (Woo Paragraph [0023], certain point in time and comprises a portion of raw machine data (i.e., machine-generated data). The system may be configured to perform real -time indexing of the source data and to execute real-time).
The claimed invention and Woo are from the analogous art of dashboard systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Divakaran and Woo to have combined Divakaran and Woo.
The motivation to combine Divakaran and Woo is to improve data storage by using raw machine data.  It would have been obvious to one of ordinary skill in the art to take the system of Divakaran and combine it with the raw machine data of Woo in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Divakaran and Woo.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Smith, Coene, Gruber and Brigham et al., Patent Application Publication No. 2014/0379615 (hereinafter Brigham).

Regarding claim 33, Divakaran in view of Smith, Coene and Gruber teaches parent claim 1.
Divakaran in view of Smith, Coene and Gruber does not expressly disclose:
wherein the selection criterion is associated with a confidence level representing an estimated probability that a candidate intent included in the one or more interpretation results reflects a true user intent.
However, Brigham teaches:
wherein the selection criterion is associated with a confidence level representing an estimated probability that a candidate intent included in the one or more interpretation results reflects a true user intent (Brigham Paragraph [0076], confidence score reflecting the belief in the probability that the inferred formal intent matches the user's true intent).
The claimed invention and Brigham are from the analogous art of user intent systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Divakaran and Brigham to have combined Divakaran and Brigham.  One of ordinary skill in the art would recognize the benefits of determining a probability that the intent matches the user’s true intent in order to show what the user actually wanted.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1-2, 4-12, 14-22, 24-31 and 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Gruber reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White et al., Patent Application Publication No. 2014/0115456.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164